NOT FOR PUBLICATION                FILED
                 UNITED STATES COURT OF APPEALS            MAY 23 2018
                                                        MOLLY C. DWYER, CLERK
                                                         U.S. COURT OF APPEALS
                        FOR THE NINTH CIRCUIT

DOUGLAS DANIEL CLARK,                 No.   16-15992

             Plaintiff-Appellant,     D.C. No. 4:14-cv-02637-YGR

 v.
                                      MEMORANDUM*
RON DAVIS,

             Defendant-Appellee.


  Appeal from the United States District Court
    for the Northern District of California
   Yvonne Gonzalez Rogers, District Judge,
                  Presiding

                Submitted May 15, 2018**

      *
       This disposition is not appropriate for
publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
      **
        The panel unanimously concludes this
case is suitable for decision without oral
Before:SILVERMAN, BEA, and WATFORD,
Circuit Judges.

   California state prisoner Douglas Daniel

Clark appeals pro se from the district court’s

judgment in his action brought under 42 U.S.C.

§ 1983 and the Religious Land Use and

Institutionalized Persons Act (“RLUIPA”)

alleging that defendant interfered with the

practice of his religion. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo the




argument. See Fed. R. App. P. 34(a)(2).
                        2                        16-15992
district court’s grant of a motion to dismiss de

novo. ASARCO, LLC v. Union Pac. R. Co., 765
F.3d 999, 1004 (9th Cir. 2014). We affirm.

   The district court properly dismissed Clark’s

claims seeking injunctive and declaratory relief

because defendant voluntarily changed the

allegedly infringing policy, rendering his claims

moot. See Rosebrock v. Mathis, 745 F.3d 963,

972 (9th Cir. 2014) (setting forth factors for

evaluating whether defendant’s voluntary

cessation of behavior has rendered a case moot);

Native Vill. of Noatak v. Blatchford, 38 F.3d
3                       16-15992
1505, 1514 (9th Cir. 1994) (declaratory relief

not appropriate for moot claims).

    The district court properly dismissed Clark’s

claims seeking monetary damages as barred by

the Eleventh Amendment. See Holley v. Cal.

Dep’t. Corr., 599 F.3d 1108, 1111, 1114 (9th

Cir. 2010) (state officials acting in their official

capacity are immune from suit under the

Eleventh Amendment, and “[t]he Eleventh

Amendment bars [an inmate’s] suit for official-

capacity damages under RLUIPA”).

    We reject as without merit Clark’s

                          4                      16-15992
contentions regarding judicial misconduct.

   Clark’s motion for oral argument (Docket

Entry No. 28) is denied.

   AFFIRMED.




                       5                     16-15992